Citation Nr: 0331077	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected asthma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico (the RO).

Procedural history 

The veteran served on active duty from July 1972 to July 
1975.

In an April 1976 RO rating decision, service connection was 
granted for bronchial asthma and allergic rhinosinusitis; 10 
percent disability ratings were assigned.  Service 
connection was denied for residuals of hepatitis.

In December 2000, the veteran requested increased disability 
ratings for the two service-connected disabilities.  He also 
requested that his claim of entitlement to service 
connection for hepatitis be reopened.  In a December 2001 
rating decision the RO granted the veteran's claim for an 
increased disability rating for service connected asthma, 
thereby increasing the disability rating to 30 percent 
disabling.  The RO also denied the veteran's claim for an 
increased disability rating for service-connected allergic 
rhinosinusitis.  The RO re-opened the veteran's claim for 
service connection for hepatitis based upon the receipt of 
new and material evidence and denied the claim on the 
merits.  

In February 2002 the veteran filed a Notice of Disagreement 
(NOD) regarding the issues of increased disability rating 
for asthma and service connection for hepatitis.  In July 
2002 he filed a substantive appeal (VA Form 9) as to the 
issue of his entitlement to an increased disability rating 
for asthma.  

Based on the above procedural history, the only issue which 
was perfected on appeal is the issue of the veteran's 
entitlement to an increased rating for service-connected 
bronchial asthma.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003). 
REMAND

It is contended by the veteran that the disability 
evaluation assigned for his service-connected bronchial 
asthma should be higher.  In support of his claim, the 
veteran submitted a medical report dated January 2001 from 
the Nogal Family Center which stated that the veteran has 
received treatment since 1982 for his bronchial asthma, 
which has increased in severity since 1982.  However, there 
is no documentation in support of this in the record, nor is 
there any evidence demonstrating that the RO attempted to 
obtain any records in support of this report.  

Additionally the record includes VA outpatient treatment 
records which are dated from April 2000.  However, it 
appears that the veteran may have had VA treatment for his 
asthma earlier than April 2000.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

It is the Board's opinion that further development of this 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


1.  VBA must review the claims file and 
ensure that all notification action 
required by the VCAA is completed.

2.  VBA should contact the veteran for 
the names and addresses of all health 
care providers he has seen for treatment 
of asthma since his discharge from 
service.  After obtaining any necessary 
authorization from the veteran, VBA 
should then attempt to secure all such 
records, including those from Nogal 
Family Center.  Any records so obtained 
should be associated with the veteran's 
VA claims folder.  

3.  Thereafter, VBA should readjudicate 
the claim at issue in this appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the case and be 
given appropriate opportunity to respond.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




